KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that York Federal Savings and Loan Association correctly interprets the language of section 4(b).
The majority’s interpretation herein concentrates solely on the term “bid” and ignores the crucial language of section 4(b) of “amount ... credited to the purchaser.” As pointed out by the court in York Federal Savings and Loan Association, the present majority’s interpretation of section 4(b) will “lead to the result, in cases where when the purchaser is the lien creditor, that the lien creditor [will] be credited by the Sheriff with the full amount of the outstanding judgment even when the sheriff receive[s] cash from the purchaser only in the amount of the minimum bid. We do not envision that the legislature meant for such an unreasonable result.” York Federal Savings and Loan Association, 630 A.2d at 61.
Accordingly, I would affirm the order of the trial court on the basis of this court’s decision in York Federal Savings and Loan Association.
PELLEGRINI, J., joins in this dissenting opinion.